         Case 1:19-cv-01853-ELH Document 16-1 Filed 09/03/19 Page 1 of 38




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

BETHEL MINISTRIES, INC.,                   *
                     Plaintiffs,
                                           *
              v.
                                           *       No. 1:19-cv-01853-ELH

DR. KAREN B. SALMON, et al.,               *
                     Defendants.           *

     *       *       *     *       *   *       *      *     *     *        *    *


                   DEFENDANTS’ MEMORANDUM IN SUPPORT OF
                            MOTION TO DISMISS




                                               BRIAN E. FROSH
                                               Attorney General of Maryland

                                               SARAH W. RICE (NO. 29113)
                                               ROBERT A. SCOTT (NO. 24613)
                                               Assistant Attorneys General
                                               200 Saint Paul Place
                                               Suite 1700
                                               Baltimore, Maryland 21202
                                               srice@oag.state.md.us
                                               410-576-7847
                                               410-576-6955 (facsimile)

September 3, 2019                              Attorneys for State Defendants
          Case 1:19-cv-01853-ELH Document 16-1 Filed 09/03/19 Page 2 of 38




                                              TABLE OF CONTENTS

                                                                                                                              Page

INTRODUCTION ............................................................................................................... 1

FACTS AS ALLEGED IN THE COMPLAINT AND STATUTORY
   BACKGROUND .......................................................................................................... 3

ARGUMENT....................................................................................................................... 9

I.       BETHEL HAS NOT SUFFICIENTLY ALLEGED THAT IT HAS STANDING TO
         BRING A FREE EXERCISE CLAIM. .............................................................................. 9

II.      BETHEL MUST ALLEGE SPECIFIC FACTS SUFFICIENT TO SUPPORT ITS LEGAL
         CLAIMS. .................................................................................................................. 10

III.     THE FIRST AMENDMENT PERMITS STATES TO PROTECT VULNERABLE
         GROUPS FROM DISCRIMINATION IN EDUCATION.................................................... 11

         A.        The BOOST Nondiscrimination Requirements Are Neutral as to
                   Religion and Therefore Do Not Violate the Free Exercise or
                   Establishment Clauses. ................................................................................ 12

                   1.        Even if Bethel had Standing to Raise a Free Exercise Claim, It
                             Failed to Allege One Under Any Theory. ........................................ 12

                   2.        Because the BOOST Nondiscrimination Provisions Are
                             Neutral, Bethel Has Not Alleged a Violation of the
                             Establishment Clause. ...................................................................... 19

         B.        Bethel Has Failed to Adequately Allege Facts Sufficient to Establish
                   a Violation of the Free Speech Clause Under Any Theory. ........................ 20

                   1.        Requiring Bethel’s Written Admissions Policy to Conform
                             with the Nondiscrimination Requirement Is a Regulation of
                             Conduct. ........................................................................................... 21

                   2.        The BOOST Nondiscrimination Requirement Is a Permissible
                             Condition on State Funding. ............................................................ 23
          Case 1:19-cv-01853-ELH Document 16-1 Filed 09/03/19 Page 3 of 38




                   3.        Ensuring State Funds Do Not Support Discrimination in
                             Education Is A Compelling State Interest. ....................................... 25

IV.      BETHEL HAS NO CONSTITUTIONAL CLAIM UNDER THE FOURTEENTH
         AMENDMENT........................................................................................................... 28

         A.        Bethel’s Fourteenth Amendment Claims Are Barred Because It Has
                   No Liberty or Property Interest in Receiving BOOST Funds. .................... 28

         B.        The BOOST Law Is Not Unconstitutionally Vague and Bethel
                   Cannot Challenge Vagueness on an As-Applied Basis............................... 30

         C.        The State Defendants Had a Rational Basis for Bethel’s Exclusion
                   from the BOOST Program. ......................................................................... 32

         D.        There Is No Parental Right to Government Funding of Private
                   Educational Choices. ................................................................................... 33

CONCLUSION ................................................................................................................. 35




                                                              ii
       Case 1:19-cv-01853-ELH Document 16-1 Filed 09/03/19 Page 4 of 38




                                    INTRODUCTION

       Defendants State Superintendent Dr. Karen B. Salmon, along with Broadening

Options and Opportunities for Students Today (“BOOST”) Board Chair Matthew

Gallagher and BOOST Board members Marva Jo Camp, Linda Eberhart, Dr. Nancy S.

Grasmick, Elizabeth Green, Beth Sandbower Harbinson, and Dr. A. Skipp Sanders

(collectively “the BOOST Board”), all sued in their official capacities, move to dismiss

Count I of the complaint for lack of subject matter jurisdiction under Federal Rule of Civil

Procedure 12(b)(1) and all counts for failure to state a claim upon which relief can be

granted pursuant to Federal Rule of Civil Procedure 12(b)(6).

       Bethel Ministries, Inc. (“Bethel”) asserts six constitutional claims based in the First

and Fourteenth Amendments in response to the BOOST Board’s decision to disqualify

Bethel from receiving BOOST student scholarship funding because Bethel’s written

admissions policy states that it will punish applicants based on their sexual orientation.

       In Counts I and VI, Bethel alleges claims under the Free Exercise Clause and

Establishment Clause. Bethel does not have standing to raise Count I because it is not an

individual and the requirements for organizational standing cannot be met for a Free

Exercise claim. Moreover, the BOOST nondiscrimination requirements are neutral laws

of general application, and the complaint’s allegations fail on their face to adequately allege

any statements by BOOST that could be construed as hostile toward religion. These Counts

must therefore be dismissed.
       Case 1:19-cv-01853-ELH Document 16-1 Filed 09/03/19 Page 5 of 38




       In Count II, Bethel alleges a violation of the Free Speech Clause under three

different theories: that the nondiscrimination clause is an impermissible viewpoint-based

regulation, a content-based regulation, and an unconstitutional condition. All three fail as

a matter of law because nondiscrimination requirements do not regulate speech at all. They

are instead permissible regulation of conduct—here, Bethel’s adherence to an admission

policy that permits exclusion of students based on sexual orientation or gender identity.

Moreover, the State’s desire to limit its private school scholarship program to subsidize

only schools that do not discriminate is a scope-defining element of the program and is a

compelling state interest. Maryland’s interest in not granting the State’s imprimatur to

discriminatory educational admissions policies is achieved with minimal burden to Bethel

through the BOOST regime, which allows Bethel to continue to express its position in the

classroom and even elsewhere in its student handbook, as long as it refrains from adopting

policies to exclude protected groups from admission.

       In Counts III, IV, and V, Bethel alleges three Fourteenth Amendment claims that

the Boost statute is void for vagueness, infringes on parental rights, and results in the

unequal treatment of Bethel without rational basis. As an initial matter as to Counts III and

V, Bethel has not adequately alleged a property interest. Moreover, the nondiscrimination

statute gives reasonable notice about which conduct is prohibited—discriminating against

people because of their sexual orientation or gender identity (as further defined in Maryland

nondiscrimination law) in admissions to nonpublic schools receiving BOOST scholarship

funding. And the BOOST Board had a rational basis for its administrative decisonmaking;


                                             2
       Case 1:19-cv-01853-ELH Document 16-1 Filed 09/03/19 Page 6 of 38




Bethel’s written admissions policy indicated that students would be disciplined, up to and

including expulsion, on the basis of conduct inconsistent with a heterosexual status. Other

nonpublic schools, even those identified by Bethel as sharing Bethel’s beliefs, did not have

such admissions policies. Last, parents have no liberty interest in a state subsidy of their

private educational choices for their children.

       Bethel has failed to plead facts sufficient to establish any cause of action based in

the First or Fourteenth Amendments against the BOOST Board. Bethel’s complaint should

therefore be dismissed in its entirety.

         FACTS AS ALLEGED IN THE COMPLAINT AND STATUTORY
                           BACKGROUND

       The BOOST Program was enacted as part of the Fiscal Year 2017 Budget

legislation. 2016 Md. Laws ch. 143 at 130-35. The purpose of the BOOST Program is to

“provide[] scholarships for students who are eligible for the free or reduced-price lunch

program to attend eligible nonpublic schools.” Id. at 131. Eligible student applicants are

ranked by need, and the BOOST Advisory Board is charged with reviewing and certifying

the applicants as well as setting scholarship amounts. Id. at 138-9. In Fiscal Year 2017,

the budget provided $5.5 million for the BOOST Program. Id. at 142.

       The law also set forth eligibility requirements for nonpublic schools at which the

scholarships can be used, including a requirement to (1) comply with Title VI of the Civil

Rights Act of 1964; (2) comply with Title 20, subtitle 6 of the State Government Article,

and (3) “not discriminate in student admissions on the basis of race, color, national origin,



                                             3
       Case 1:19-cv-01853-ELH Document 16-1 Filed 09/03/19 Page 7 of 38




or sexual orientation.” Id. at 137. In the most recent legislative session, the requirements

for the upcoming BOOST Program year were amended to require participating nonpublic

schools “to not discriminate in student admissions, retention, or expulsion or otherwise

discriminate against any student on the basis of race, color, national origin, sexual

orientation, or gender identity or expression.” 2019 Md. Laws ch. 565 at 151.

       The nondiscrimination requirement further specifies that nonpublic schools are not

required “to adopt any rule, regulation, or policy that conflicts with its religious or moral

teachings.” 2016 Md. Laws ch. 143 at 137. This statement is subject to a modifying clause

in the next sentence, which provides “[h]owever, all participating schools must agree that

they will not discriminate . . . .” Id. If a participating school does not “agree that they will

not discriminate in student admissions on the basis of race, color, national origin, or sexual

orientation,” the school is required to “reimburse MSDE all scholarship funds received

under the BOOST Program and may not charge the student tuition and fees instead.” Id.

       In program years 2016 and 2017, “Bethel signed the MSDE assurance that it does

not discriminate in admissions based on sexual orientation.” Compl. ¶ 73. In December

2017, MSDE requested handbooks from schools participating in BOOST and Bethel

complied by providing its parent-student handbook. Id. at ¶¶ 95-96. Bethel’s handbook

contains a section captioned “ADMISSIONS POLICY.” 1 ECF 1-4, 8. Within the


       1
        It is proper to consider material attached to the complaint upon a motion to dismiss
when the plaintiff “attaches or incorporates a document upon which his claim is based.”
Goines v. Valley Cmty. Servs. Bd., 822 F.3d 159, 167 (4th Cir. 2016).



                                               4
       Case 1:19-cv-01853-ELH Document 16-1 Filed 09/03/19 Page 8 of 38




admissions policy, Bethel specifies, in addition to its admissions criteria, that “[p]arents

must understand that continued enrollment of their child(ren) is dependent on their support

of the school, its staff, and its policies.” Id. Directly following this statement, under a

heading “Statement of Nondiscrimination,” Bethel specifies that it “admits students of

any race, color, and national or ethnic origin to all the rights, privileges, programs, and

activities” and that “[i]t does not discriminate on the basis of race, color, national and ethnic

origin in administration of its educational policies, admissions policies . . . and other

school-administered programs.” Id. Bethel does not include sexual orientation or gender

identity in its statement of nondiscrimination. Id. Instead, Bethel informs potential

applicants that “[i]t should be noted, however, that Bethel Christian Academy supports the

biblical view of marriage defined as a covenant between one man and one woman, and that

God immutably bestows gender upon each person at birth as male or female to reflect His

image.” Id. Bethel goes on to caution that “faculty, staff, and student conduct is expected

to align with this view,” and requires faculty, staff, and students “to identify with, dress in

accordance with, and use the facilities associated with their biological gender.” Id.

       Bethel enrolls students from prekindergarten through 8th grade. Compl. ¶ 36.

Maryland prohibits individuals under the age of 15 years old from marrying in all

circumstances, even with parental consent. Md. Code, Ann., Family Law Article, § 2-

301(c) (LexisNexis 2012). No student of Bethel, therefore, could be in a same-sex

marriage while enrolled at Bethel, but nevertheless, Bethel’s policy requires “student




                                               5
       Case 1:19-cv-01853-ELH Document 16-1 Filed 09/03/19 Page 9 of 38




conduct” “to align with” the view that marriage is “a covenant between one man and one

woman,” a standard on which the student’s “continued enrollment” depends. ECF 1-4, 8.

       The Maryland State Department of Education (MSDE) and the BOOST Advisory

Board asked Bethel for further explanation about how Bethel reconciled its assurance that

it did not discriminate based on sexual orientation with its policy language which does not

include sexual orientation as a category of non-discrimination and which is juxtaposed with

a policy requiring student conduct to align with a “view of marriage defined as a covenant

between one man and one woman,” Compl. at ¶ 102, behavior on which “continued

enrollment” depends. Bethel responded by affirming that its statement about marriage and

gender identity applies when “a student has been admitted.” ECF 1-6, 3. Bethel recognized

that it communicated its “policy regarding student conduct” to potential students because

Bethel “believe[s] it is important that students and parents understand . . . the requirements

of BCA Students.” ECF 1-7. Bethel did not and has not denied that a student could be

subjected to discipline or expulsion after admission on the basis of sexual orientation status.

ECF 1-6, 1-7.

       The BOOST Board deliberated about whether Bethel’s admissions policy met the

BOOST legislation’s nondiscrimination requirement in open session at its May 3, 2018

meeting. Compl. ¶ 105. In follow-up to questions from the BOOST Board, on May 29,

2018, Bethel sent a second letter further explaining its own interpretation of its policies.

ECF 1-8. There Bethel asserted that “[a]ny student . . . is welcome to join our school

community regardless of religious beliefs, experience of same-sex attraction, sexual self-


                                              6
       Case 1:19-cv-01853-ELH Document 16-1 Filed 09/03/19 Page 10 of 38




identification, past participation in same-sex behavior, beliefs about marriage, or beliefs

about sexual morality.” Id. Bethel also emphasized that its “behavioral standards address

student actions,” and that “sexual behavior of any type” was impermissible under those

standards. Id. However, Bethel did not explain why its admission policy contained a

nondiscrimination statement that omitted sexual orientation as a class, or why it specifically

mentioned conduct (same-sex marriage) only entered into by non-heterosexual students in

the text of its admissions policy. Id. Unlike the policies of several schools approved for

BOOST that contained general disapproval of sexual misconduct by students, ECF 1-11

(e.g. Grace Academy, Highland View Academy, Spencerville Academy), Bethel’s

admissions policy is silent as to student conduct standards regarding “sexual behavior of

any type.” ECF 1-4, 8. Bethel also did not explain why its statements in the letter about

who was welcome to join the school were not reflected in its admissions policy. ECF 1-8.

       On June 21, 2018, the BOOST Board entered into closed session and decided Bethel

was ineligible for the BOOST program. Compl. ¶ 129. At the same time, it decided that

Broadfording Christian Academy and Grace Academy were eligible for the BOOST

program, but that Woodstream Christian Academy was not. Id. at ¶¶ 131-32. On August

8, 2018, the BOOST Board sent a letter to Bethel memorializing its decision and explaining

that it had proceeded to examine Bethel’s admission policy on the principles that (1) a bona

fide offer of admission necessarily entailed that the offer not be extended with the

understanding that the school would “discipline or expel a student because of the student’s

sexual orientation, as this would make acceptance at the school illusory”; and (2) “[a]


                                              7
      Case 1:19-cv-01853-ELH Document 16-1 Filed 09/03/19 Page 11 of 38




discipline policy that, on its face, singles out conduct or behavior based on the sexual

orientation of the student for discipline or expulsion does violate the nondiscrimination

clause contained in the BOOST law.” ECF 1-9. The letter further explained that discipline

policies that prohibited certain conduct “without regard to sexual orientation” would not

violate the nondiscrimination clause.     Id.       In examining Bethel’s policy, the Board

concluded that Bethel’s requirement that students “align their conduct to the view of

marriage as a covenant between one man and one woman (i.e., heterosexual)” meant that

“[a] non-heterosexual student may reasonably view the policy as one that allows denial of

admission or discipline or expulsion on the basis of his or her sexual orientation.” Id. The

Board concluded that “this policy, on its face, was in conflict with the nondiscrimination

clause contained in the BOOST law.” Id.

       On December 12, 2018, the Maryland State Department of Education sent Bethel

an invoice for the total scholarship amounts it received for the 2016-2017 school year and

the 2017-2018 school year, $102,600. ECF 1-10. The letter indicated that “[i]f the school

can demonstrate that it is financially unable to pay this indebtedness in one lump sum,

payment in installments may be arranged.” Id. Bethel’s complaint is silent as to whether

it requested payment in installments or any other accommodation or reconsideration of the

BOOST Board’s decision.




                                                8
      Case 1:19-cv-01853-ELH Document 16-1 Filed 09/03/19 Page 12 of 38




                                      ARGUMENT

I.     BETHEL HAS NOT SUFFICIENTLY ALLEGED THAT IT HAS STANDING TO
       BRING A FREE EXERCISE CLAIM.

       Bethel has not sufficiently alleged facts to establish a plausible claim for standing

under the Free Exercise Clause. Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992)

(standing must be established “with the manner and degree of evidence required at the

successive stages of the litigation”). The Free Exercise Clause’s “purpose is to secure

religious liberty in the individual.” School Dist. of Abington Twp., Pa. v. Schempp, 374

U.S. 203, 223 (1963). Bethel is not an individual, but rather a “non-profit religious

corporation under the laws of the State of Maryland.” Compl. ¶ 21. In order for Bethel to

proceed under an organizational theory of standing, it must adequately allege: “(a) its

members would otherwise have standing to sue in their own right; (b) the interests it seeks

to protect are germane to the organization's purpose; and (c) neither the claim asserted nor

the relief requested requires the participation of individual members in the lawsuit.” Hunt

v. Washington State Apple Advert. Comm’n, 432 U.S. 333, 343 (1977). As a threshold

matter, Bethel has not alleged any injury to any of its members’ right to free exercise of

religion. Compl. ¶ 164 (alleging injury only as to Bethel). More fundamentally, a Free

Exercise claim “is one that ordinarily requires individual participation.” Harris v. McRae,

448 U.S. 297, 321 (1980). Organizations do not have standing to press Free Exercise




                                             9
       Case 1:19-cv-01853-ELH Document 16-1 Filed 09/03/19 Page 13 of 38




Clause claims of their members. 2 Id; accord Cornerstone Christian Sch. v. University

Interscholastic League, 563 F.3d 127, 134 (5th Cir. 2009) (school did not have standing to

assert Free Exercise claim related to sports league membership). Therefore Bethel’s Free

Exercise Clause claim should be dismissed for lack of jurisdiction under 12(b)(1).

II.    BETHEL MUST ALLEGE SPECIFIC FACTS SUFFICIENT TO SUPPORT ITS
       LEGAL CLAIMS.

       “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)). This “plausibility” standard demands “more than a sheer possibility that a

defendant has acted unlawfully.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at

556). That is, “[w]here a complaint pleads facts that are ‘merely consistent with’ a

defendant’s liability, it ‘stops short of the line between possibility and plausibility of

‘entitlement to relief.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557). In

applying this standard, the Court is “not bound to accept as true a legal conclusion couched

as a factual allegation,” and “[t]hreadbare recitals of the elements of a cause of action,


       2
         Burwell v. Hobby Lobby Stores, Inc. is not to the contrary; there, the Supreme
Court held that the Religious Freedom Restoration Act’s (“RFRA’s”) use of the word
“person” extended its scope of protection to include nonprofit corporations and closely-
held for profit corporations. Burwell v. Hobby Lobby Stores, Inc., 573 U.S. 682, 708
(2014). RFRA is not applicable to the states. City of Boerne v. Flores, 521 U.S. 507, 536
(1997).




                                               10
       Case 1:19-cv-01853-ELH Document 16-1 Filed 09/03/19 Page 14 of 38




supported by mere conclusory statements, do not suffice” and “are not entitled to the

assumption of truth.” Iqbal, 556 U.S. at 678–79.

III.   THE FIRST AMENDMENT PERMITS STATES TO PROTECT VULNERABLE
       GROUPS FROM DISCRIMINATION IN EDUCATION.

       The Supreme Court recently rejected Bethel’s main contention in this lawsuit when

it reaffirmed that while “religious and philosophical objections are protected, it is a general

rule that such objections do not allow . . . other actors in the economy and in society to

deny protected persons equal access to goods and services under a neutral and generally

applicable public accommodations law.” Masterpiece Cakeshop, Ltd. v. Colorado Civil

Rights Com’n, 138 S.Ct. 1719 (2018); see also Hurley v. Irish-American Gay, Lesbian and

Bisexual Group of Boston, Inc., 515 U.S. 557, 572 (1995) (nondiscrimination provisions

“are well within the State’s usual power to enact when a legislature has reason to believe

that a given group is the target of discrimination, and they do not, as a general matter,

violate the First or Fourteenth Amendments”).

       Bethel has alleged no facts that would justify departure from this general rule.

Bethel’s assertions that its religious beliefs exempt it from Maryland’s neutral

nondiscrimination provisions are at odds with decades of jurisprudence. Such

nondiscrimination requirements are common. In its decision holding that programs like

the BOOST program, which provide scholarships to students to attend private schools of

their choice, did not violate the Establishment Clause, the Supreme Court expressly noted

that a key element of the program was that “[p]articipating private schools must agree not



                                              11
       Case 1:19-cv-01853-ELH Document 16-1 Filed 09/03/19 Page 15 of 38




to discriminate.” Zelman v. Simmons-Harris, 536 U.S. 639, 645 (2002). Bethel’s claim

that it is somehow exempt from this neutral law of general applicability because of its

religious beliefs under the First Amendment is a claim without legal foundation. “Invidious

private discrimination may be characterized as a form of exercising freedom of association

protected by the First Amendment, but it has never been accorded affirmative constitutional

protections.” Norwood v. Harrison, 413 U.S. 455, 470 (1973). 3

       A.     The BOOST Nondiscrimination Requirements Are Neutral as to
              Religion and Therefore Do Not Violate the Free Exercise or
              Establishment Clauses.

              1.      Even if Bethel had Standing to Raise a Free Exercise Claim,
                      It Failed to Allege One Under Any Theory.

       Bethel contends that the BOOST nondiscrimination requirement, which constrains

the receipt of state funding by entities that discriminate “on the basis of race, color, national

origin, sexual orientation, or gender identity or expression,” 2019 Md. Laws ch. 565 at 151,

impermissibly infringes its right of free exercise of religion. But there is nothing about

“the right of free exercise” that “relieve[s] an individual of the obligation to comply with a

valid and neutral law of general applicability.” Employment Div., Dep’t of Human Res. Of

Or. v. Smith, 494 U.S. 872, 879 (1990).

       Bethel has made no factual contentions that the two statutes at issue “target[] its

religious beliefs or practices.” Bethel World Outreach Ministries v. Montgomery County



       3
         Bethel has not asserted any claim on the grounds of its right to expressive
association.


                                               12
       Case 1:19-cv-01853-ELH Document 16-1 Filed 09/03/19 Page 16 of 38




Council, 706 F.3d 548, 556 (4th Cir. 2013). A law does not target religious beliefs or

practices merely because “the law proscribes (or prescribes) conduct that his religion

prescribes (or proscribes).” Smith, 494 U.S. at 879 (quoting United States v. Lee, 455 U.S.

252, 263 n. 3 (1982) (STEVENS, J., concurring in judgment)). Instead, a law departs from

neutrality to target religious beliefs or practices only when “the object of a law is to infringe

upon or restrict practices because of their religious motivation.” Church of the Lukumi

Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 533 (1993). Bethel’s logic, that (1) it

has been sanctioned because it discriminates; (2) it discriminates because of its religious

beliefs; and (3) therefore it is being sanctioned for its religious beliefs, is a “syllogism . . .

[that] runs directly counter to the premise of Smith.” New Hope Family Servs., Inc. v.

Poole, No. 5:18-CV-1419, 2019 WL 2138355, at *11 (N.D.N.Y. May 16, 2019) (rejecting

claim from foster care agency that requirement that it not discriminate against same-sex

couples violated Free Exercise Clause). Factual allegations supporting that syllogistic

reasoning therefore cannot support a Free Exercise claim.

       The BOOST nondiscrimination provision is neutral as to religious beliefs. That is,

“merely because” the sexual orientation and gender identity nondiscrimination clauses

“‘happen[] to coincide or harmonize with the tenets of some or all religions,’” does not

mean the provision favors or disfavors religion. Bob Jones Univ. v. United States, 461 U.S.

574, 604 (1983) (quoting McGowan v. Maryland, 366 U.S. 420, 442 (1961)). It is true that

the nondiscrimination provisions adopted by the General Assembly coincide or harmonize

with the religious beliefs of those that believe non-heterosexual people and people of


                                               13
       Case 1:19-cv-01853-ELH Document 16-1 Filed 09/03/19 Page 17 of 38




varying gender identities should be accorded civil rights, and also therefore conflict with

the religious beliefs of those who do not. E.g., Exhibit 1, Excerpts of Testimony of

Religious Leaders from Legislative Bill File for House Bill 307 (2001), and Exhibit 2

Excerpts of Testimony of Religious Leaders from Legislative Bill File for Senate Bill 212

(2014). 4   But this coincidence is insufficient to provide the foundation for a First

Amendment claim.

       A comparison between the General Assembly’s extension of nondiscrimination

provisions to the BOOST program and the city ordinances at issue in Hialeah illustrates

this point. The ordinances at issue in Hialeah were tailored in such a way that “almost the

only conduct” prohibited in practical application of the ordinances was “the religious

exercise of Santeria church members.” Hialeah, 508 U.S. at 535. Here, by contrast, the

statutes at issue preclude discrimination based on sexual orientation and general identity.

Courts and legislatures alike have recognized that the desire to treat people differently

based on sexual orientation can have religious or non-religious origins.          See, e.g.,

Obergefell v. Hodges, 135 S. Ct. 2584, 2602 (2015) (“Many who deem same-sex marriage

to be wrong reach that conclusion based on decent and honorable religious or philosophical



       4
         This Court is “not confined to the four corners of the complaint” and “may properly
take judicial notice of matters of public record.” U.S. ex rel. Oberg v. Pennsylvania Higher
Educ. Assistance Agency, 745 F.3d 131, 136 (4th Cir. 2014). Courts may consider
legislative history materials, which are “not a matter beyond the pleadings but . . . an
adjunct to the [statute] which may be considered by the court as a matter of law.”
Anheuser–Busch, Inc. v. Schmoke, 63 F.3d 1305, 1312 (4th Cir. 1995), judgment vacated
on other grounds, 517 U.S. 1206 (1996), readopted, 101 F.3d 325 (4th Cir. 1996).


                                            14
       Case 1:19-cv-01853-ELH Document 16-1 Filed 09/03/19 Page 18 of 38




premises”); “Interim Report of the Special Commission to Study Sexual Orientation

Discrimination     in     Maryland”      2    December       15,    2000,     available     at

http://mdlaw.ptfs.com/awweb/pdfopener?md=1&did=6852 (“We recognize and respect

that some have objections to certain sexual orientations, whether based on personal,

religious or philosophical convictions”). 5 Bethel’s religious beliefs at issue here “include

beliefs that there are two immutable and complementary sexes; that marriage is the

consensual, lifelong, exclusive union of one man and one woman; and that sexual relations

must be reserved for marriage.” Compl. ¶ 165. But Bethel has made no factual allegation

that the General Assembly enacted either version of the nondiscrimination provision with

any purpose to infringe upon or restrict religious practice related to those sincere religious

beliefs. See Comp., ¶¶ 60-91; 150-156. Having included no factual allegations that the

General Assembly departed from neutrality in enacting the BOOST legislation, Bethel has

failed to state a Free Exercise claim with regard to the statute.

       The complaint also does not contain sufficient factual allegations to support a claim

that the BOOST Board evinced “a clear and impermissible hostility toward the sincere

religious beliefs” in the application of the nondiscrimination provision to Bethel. See



       5
        The Special Commission to Study Sexual Orientation Discrimination was created
by Governor Parris Glendening in Executive Orders 01.01.2000.19 and 01.01.2000.22.
When the Maryland General Assembly passed House Bill 307 in the 2001 Regular Session,
the accompanying Fiscal and Policy Note specified that the “bill embodies the findings and
conclusions of the special commission.” Department of Legislative Services, “Fiscal and
Policy        Note,          Revised:       HB           307,”        available          at
http://mgaleg.maryland.gov/2001rs/fnotes/bil_0007/hb0307.PDF.


                                              15
      Case 1:19-cv-01853-ELH Document 16-1 Filed 09/03/19 Page 19 of 38




Masterpiece Cakeshop, 138 S. Ct. at 1729. In support of its claim, Bethel has alleged three

statements by Matthew Gallagher, Chair of the BOOST Board, “did not display appropriate

neutrality as a decision-maker.” Compl. ¶ 106. But all three of the statements, as alleged

by Bethel, discuss only conduct that Mr. Gallagher perceived as discriminatory and do not

comment on Bethel’s beliefs at all. In the first statement, Mr. Gallagher expresses his

opinion that Bethel signed an assurance “illegally.” Id. at ¶ 107. The statement did not

express any opinion as to the content of any belief that may or may not be held by Bethel,

religious or otherwise, but does express an opinion about Bethel’s conduct. The second

statement identified by Bethel was Mr. Gallagher’s opinion that “he did not ‘think the

burden should be on the Board’” to prove whether or not an admissions policy was

discriminatory when the policy leaves ‘the door open to discriminating.” Id. at ¶ 108.

Again, this statement says nothing about Bethel’s beliefs and is an expression of Mr.

Gallagher’s opinion about the standard the Board should use. Last, Bethel identifies a

specific discussion of Bethel’s admissions policy. Mr. Gallagher read part of Bethel’s

Admission’s Policy and expressed his opinion that the policy was discriminatory against

students based on their sexual orientation. However, Mr. Gallagher stated “and here’s

where it becomes problematic” after reading Bethel’s statement of religious belief—where

the policy articulates that “students conduct is expected to align with this view.” Id. at ¶

110. Mr. Gallagher then explained that student conduct policy “language affords them the

opportunity to discriminate” against “a person who identifies as a different orientation from

their birth.” Id. Whether Mr. Gallagher “treated the sexual orientation nondiscrimination


                                             16
          Case 1:19-cv-01853-ELH Document 16-1 Filed 09/03/19 Page 20 of 38




requirement as encompassing gender identity,” id. at ¶ 112, such treatment is no expression

of hostility toward religion. 6 Moreover, “[i]f all comment and action on religiously

motivated conduct by those enforcing neutral, generally applicable laws against

discrimination is construed as ill will against the religious belief itself, then Smith is a dead

letter, and the nation’s civil rights laws might be as well.” Fulton v. City of Philadelphia,

922 F.3d 140, 159 (3d Cir. 2019).

          The facts involved in the adjudicatory treatment of Mr. Phillips, the cake-baker in

Masterpiece Cakeshop, stand in stark contrast to Mr. Gallagher’s even-handed remarks.

138 S. Ct. 1729-30. The statements the Court found to be “susceptible of different

interpretations” involved a direct discussion of Mr. Phillips’ beliefs, and whether he would

need to compromise or give up those beliefs in order to operate in Colorado. Id. at 1729

(businessman “cannot act on his religious beliefs ‘if he decides to do business in the state;”

businessman “needs to look at being able to compromise” in order to do business in the

state).       Moreover, the Court did not rely on those statements alone; instead it also

considered an actively hostile statement that the Court described as comparing “Phillips’

invocation of his sincerely held religious beliefs to defenses of slavery and the Holocaust.”



          6
          If Bethel was concerned with the correctness of the Board decision, Bethel had a
right under Maryland law to seek judicial review of the BOOST Board’s decision under
Maryland Rules, Title 7, subtitle 4, Administrative Mandamus, which provides for “judicial
review of a quasi-judicial order or action of an administrative agency where review is not
expressly authorized by law.” Md. Rule 7-401(a). Bethel chose not to pursue this remedy,
and its attempt to elevate their administrative law claim to one of constitutional dimensions,
thereby bypassing applicable appeal deadlines, should be rejected.


                                               17
      Case 1:19-cv-01853-ELH Document 16-1 Filed 09/03/19 Page 21 of 38




Id. No such comparisons are alleged here. Moreover, the Court also found the Colorado

Civil Rights Commission actually engaged in disparate treatment when it found “on at least

three other occasions” that “the refusal of bakers to create cakes with images that conveyed

disapproval of same-sex marriage, along with religious text” was permissible. Id. at 1730.

       Here, however, Bethel has alleged no instance where any other school was treated

more favorably because of the secular nature or content of their beliefs—in fact, Bethel’s

complaint asserts just the opposite. Bethel identifies three other schools it asserts “have

similar beliefs and policies on marriage and sexual conduct,” Broadfording Christian

Academy, Grace Academy, and Woodstream Christian Academy. Compl. ¶ 133. Bethel

then complains that two of those schools, which allegedly hold similar beliefs but whose

admissions policies did not expressly exclude or threaten sanction to prospective students

based on their sexual orientation, see ECF 1-11, 2-3; 5, were permitted to continue in the

program. Compl. ¶ 131. Woodstream Christian Academy was, according to the complaint,

deemed ineligible. Compl. ¶ 132. Woodstream Christian Academy’s policy stated that

“homosexuality” in addition to other “deviant behavior of a sexual nature” would “be

grounds for expulsion.” ECF 1-11, 6. The different treatment of these four schools is

justified on the face of the pleadings—those schools with discriminatory policies were

excluded and those schools whose policies were expressed neutrally with respect to the

covered classes were permitted to participate, regardless of their similar beliefs. The type

of Free Exercise claim at issue in Masterpiece Cakeshop has no application to the facts of

this complaint.


                                            18
       Case 1:19-cv-01853-ELH Document 16-1 Filed 09/03/19 Page 22 of 38




       The Supreme Court’s recent holding that a state government may not “disqualify”

religious organizations “from a public benefit solely because of their religious character,”

Trinity Lutheran Church of Columbia, Inc. v. Comer, 137 S. Ct. 2012, 2021 (2017), also

has no application to Bethel’s factual allegations. Here, there is no allegation in the

complaint that the BOOST Board took any action based on Bethel’s “religious character.”

In Comer, the Court specified that “[t]he express discrimination against religious exercise

here is not the denial of a grant, but rather the refusal to allow the Church—solely because

it is a church—to compete with secular organizations for a grant.” Id. at 2022. Bethel’s

complaint fails to allege it was categorically excluded from the BOOST award approval

process because it is a religiously affiliated school or even because it adheres to particular

religious beliefs. E.g., Compl. ¶ 131.

              2.     Because the BOOST Nondiscrimination Provisions Are
                     Neutral, Bethel Has Not Alleged a Violation of the
                     Establishment Clause.

       Bethel cannot state an Establishment Clause claim based on its bare allegations

related only to the “excessive entanglement” prong of the three-part test set forth in Lemon

v. Kurtzman, 403 U. S. 602 (1971).          Bethel’s allegations that the BOOST Board

“determined that Bethel’s religious beliefs about marriage and biological sex constituted

discrimination based on sexual orientation in student admissions,” and that BOOST Board

members “substituted their own interpretation of Bethel’s religious beliefs” are conclusory

allegations without specific factual basis, and are alleged merely “on information and

belief” and are not based on “factual information that makes the inference of culpability


                                             19
      Case 1:19-cv-01853-ELH Document 16-1 Filed 09/03/19 Page 23 of 38




plausible.” Doe v. Salisbury Univ., 123 F. Supp. 3d 748, 768 (D. Md. 2015). They therefore

cannot form the sole basis for Bethel’s claim.

       Additionally, the isolation of the “excessive entanglement prong” from the Lemon

test is incorrect. “If the Lemon Court thought that its test would provide a framework for

all future Establishment Clause decisions, its expectation has not been met.” Am. Legion

v. Am. Humanist Ass’n, 139 S. Ct. 2067, 2080 (2019) (Alito, J.). Instead, the Court applies

specific precedent where available; here, Bob Jones University establishes that when a

policy involving a government subsidy to private schools who wish to discriminate is at

stake, it will be upheld if it “is founded on a neutral, secular basis.” Bob Jones Univ., 461

U.S. at 604 (internal quotation omitted). Moreover, the Supreme Court never mentioned

the nondiscrimination requirement at issue in the program examined in Zelman v. Simmons-

Harris, when it was considering whether scholarships given to students for use at sectarian

schools could withstand the Establishment Clause. 536 U.S. at 645. Bethel has failed to

allege a claim for violation of the Establishment Clause.

       B.     Bethel Has Failed To Adequately Allege Facts Sufficient To
              Establish a Violation of the Free Speech Clause Under Any
              Theory.

       Bethel’s First Amendment claims based on the Free Speech Clause fair no better.

The BOOST nondiscrimination requirements do not regulate speech, they regulate

conduct. Bethel’s failure to allege facts showing that the nondiscrimination requirements

reach beyond conduct precludes any relief under the Free Speech clause.




                                             20
      Case 1:19-cv-01853-ELH Document 16-1 Filed 09/03/19 Page 24 of 38




              1.     Requiring Bethel’s Written Admissions Policy to Conform
                     With the Nondiscrimination Requirement Is a Regulation
                     of Conduct.

       “[I]t has never been deemed an abridgment of freedom of speech or press to make

a course of conduct illegal merely because the conduct was in part initiated, evidenced, or

carried out by means of language, either spoken, written, or printed.” Expressions Hair

Design v. Schneiderman, 137 S. Ct. 1144, 1150-51 (2017) (quoting Rumsfeld v. Forum for

Academic and Institutional Rights, Inc., 547 U.S. 47, 62 (2006) (“FAIR”). When a

government policy “aims at the act of rejecting would-be group members without reference

to the reasons motivating that behavior,” it is a “reasonable and viewpoint neutral” limit

that does not impinge on free-speech or expressive-association rights. Christian Legal Soc.

Chapter of the Univ. of Cal. Hastings v. Martinez, 561 U.S. 661, 696 (2010).

       The BOOST nondiscrimination requirement “neither limits what [BOOST] schools

may say nor requires them to say anything.” FAIR, 547 U.S. at 60. Bethel and any other

school seeking to qualify for BOOST program eligibility remain free to “express whatever

views they may have,” id., about groups covered by the nondiscrimination provision; the

program’s only requirement is that Bethel alter its conduct to cease excluding those groups

from attending its school by threatening potential expulsion based on a student’s status.

       The conduct-only nature of the BOOST nondiscrimination provisions is evident

from the allegations in Bethel’s complaint. First, although Bethel alleged that it stated to

the BOOST Board in written correspondence that it “does not discriminate in student

admissions based on sexual orientation,” ¶ 104, and “forbids all admitted students from


                                            21
      Case 1:19-cv-01853-ELH Document 16-1 Filed 09/03/19 Page 25 of 38




engaging in any sexual conduct,” ¶ 103, Bethel’s statements are not reflected in its

admissions policy. See ECF 1-4, 8. Second, Bethel alleges that Grace Academy and

Broadfording Christian Academy “have similar beliefs and policies on marriage and sexual

conduct.” ¶ 133. Bethel admits that it was given examples of admissions policies that

were acceptable to the BOOST Board, ¶ 141. In those examples, the BOOST Board set

out how Grace Academy altered its policy to make clear that “[s]exual immorality” could

be cause for expulsion and eliminated separate mention of “homosexual orientation” as the

basis for expulsion. ECF 1-11. Broadfording Christian Academy similarly was granted

reconsideration because “sexual immorality,” with no specific reference to orientation, was

the only impermissible conduct mentioned in the policy. Id. No school was required to

alter any statement, about religion or otherwise, outside of its admissions policy.

       The BOOST Board did evaluate applicant schools by examining the language of

their written admissions policies, ¶ 92, after it had received written assurances of

compliance, ¶ 87. 7 A policy is “[a] standard course of action that has been officially

established by an organization . . . .” POLICY, Black’s Law Dictionary (11th Ed. 2019).

Examining written policies to investigate an organization’s “standard course of action,”

id., is an unremarkable enforcement step, and flows directly from the same principle that

because legislatures may “prohibit employers from discriminating in hiring on the basis of


       7
         Bethel has not signed a written assurance that it does not discriminate on the basis
of gender identity because it has not applied for the BOOST program since the gender
identity criteria was added, and does not make any assertion that it does not discriminate
on the basis of gender identity in its complaint.


                                             22
      Case 1:19-cv-01853-ELH Document 16-1 Filed 09/03/19 Page 26 of 38




race,” they also may “require an employer to take down a sign reading ‘White Applicants

Only . . . .’” FAIR, 547 U.S. at 62. That a statute requires removal or alteration of words

evincing a policy “hardly means that the law should be analyzed as one regulating the

employer’s speech rather than conduct.” Id. Just as a letter declining to admit a student

based on sexual orientation or gender identity would be evidence that Bethel discriminated

in admissions based on sexual orientation or gender identity, an admissions policy that

states students must conform their conduct to a standard incompatible with the student’s

status as a member of a protected class in order to gain admission is evidence that Bethel

discriminated in admissions.

              2.     The BOOST Nondiscrimination Requirement Is a
                     Permissible Condition on State Funding.

       Bethel voluntarily applied to be designated eligible to receive state funding in the

form of student BOOST scholarship funds. If an applicant for a government grant program

objects that a condition of the funding “may affect the recipient’s exercise of its First

Amendment rights,” generally “its recourse is to decline the funds.” Agency for Int’l Dev.

v. Alliance for Open Soc’y Int’l, Inc., 570 U.S. 205, 214 (2013) (AOSI). And, “government

is not required to subsidize activities that it does not wish to promote.” Matal v. Tam, 137

S. Ct. 1744, 1761 (2017). “[T]he Government may allocate competitive funding according

to criteria that would be impermissible were direct regulation of speech or a criminal

penalty at stake.” Nat’l Endowment for the Arts v. Finley, 524 U.S. 569, 587 (1998). It is

settled precedent that even if a State has a “special interest in elevating the quality of



                                            23
       Case 1:19-cv-01853-ELH Document 16-1 Filed 09/03/19 Page 27 of 38




education in both public and private schools,” it need not grant aid to schools that

discriminate, because although “the Constitution may compel toleration of private

discrimination in some circumstances,” that Constitution does not “require[] state support

for such discrimination.” Norwood v. Harrison, 413 U.S. 455, 462-63 (1973).

       The BOOST nondiscrimination provision, and the application thereof, does not fall

within the narrow exception to the government’s discretion when making funding decisions

that the Court articulated in AOSI. In AOSI, the challenged provision “mandate[d] that the

recipients of . . . funds explicitly agree with the Government’s policy to oppose prostitution

and sex trafficking.” AOSI, 570 U.S. at 213. In other words, the challenged provision told

“‘people what they must say.’” Id. (quoting FAIR, 547 U.S. at 61). The Supreme Court’s

cases draw a distinction between “conditions that define” the government funding program

and “those that reach outside it,” finding impermissible only those conditions that reach

outside the program to pose an undue burden on recipients’ First Amendment expressive

activity. AOSI, 570 U.S. at 217. But the nondiscrimination provision at issue here

regulates only schools’ conduct, and does not require them to say anything if their

admissions policy, including in its written form, conforms to the requirement. Bethel and

any other school remain free to teach, write about, speak, or take out billboards expressing

any religious or other belief.

       Bethel’s only allegation that its expressive activity was curtailed is its conclusory

statement that “the BOOST nondiscrimination requirements condition Bethel’s ability to

participate in the BOOST program and receive BOOST funding on Bethel changing the


                                             24
      Case 1:19-cv-01853-ELH Document 16-1 Filed 09/03/19 Page 28 of 38




language in its handbook about its religious beliefs.” Compl. ¶¶ 219-222. But that

statement must be reconciled with the letter sent by the BOOST Board and incorporated

into Bethel’s complaint, which clearly identified only the admissions policy language, not

any other language in its handbook, including its Statement of Faith, which contains

identical language. Compare ECF 1-9 with ECF 1-4 at 7, 8. The BOOST Program

nondiscrimination requirements are “conditions that define” the program as one that

provides funds to students to attend nonpublic schools that do not discriminate on the basis

of sexual orientation, and now gender identity. These conditions leave Bethel free to

express its religious beliefs in its preferred form, including on the next page of their

handbook, as long as that speech does not amount to an actual denial of admissions,

whether by outright rejection, expulsion post-admission, or deterring applications by

conveying in the admissions policy that the enumerated classes are unwelcome to apply.

                3.   Ensuring State Funds Do Not Support Discrimination in
                     Education Is A Compelling State Interest.

       As explained above, the BOOST nondiscrimination requirements are viewpoint-

and content-neutral because they only regulate conduct. Moreover, because of their focus

on conduct, the requirements do not implicate the bar on unconstitutional conditions in

government funding most recently set forth in AOSI. Therefore, there is no basis to apply

any form of scrutiny to the BOOST Board’s actions. The BOOST Board’s actions

nevertheless are based in long-recognized compelling state interests to prevent

discrimination in education.



                                            25
       Case 1:19-cv-01853-ELH Document 16-1 Filed 09/03/19 Page 29 of 38




       In 2001, Maryland revised its public accommodations, employment, state

government, and housing discrimination laws to expand their ambit to prohibit

discrimination against people based on their sexual orientation. 2001 Md. Laws ch. 340.

In 2006, Maryland extended these requirements to commercial contracts with the State.

2006 Md. Laws ch. 283. In 2012, Maryland’s General Assembly and the people of

Maryland “acted to enlarge the definition of marriage to correct what its citizens and

elected representatives perceived to be an injustice that they had not earlier known or

understood,” United States v. Windsor, 570 U.S. 744, 764 (2013), by passing the Civil

Marriage Protection Act. 2012 Md. Laws ch. 2. “When the State used its historic and

essential authority to define the marital relation in this way, its role and its power in making

the decision enhanced the recognition, dignity, and protection of the class in their own

community.” Windsor, 570 U.S. at 768. And, in 2014, the General Assembly passed the

Fairness for All Marylanders Act, 2014 Md. Laws ch. 474, adding gender identity to the

list of classes covered by nondiscrimination laws and extending protection to a class of

transgender people that this Court has recognized as “at least a quasi-suspect

classification.” M.A.B. v. Board of Educ. of Talbot Cty., 286 F. Supp. 3d 704, 721-22 (D.

Md. 2018) (quoting Stone v. Trump, 280 F. Supp. 3d 747, 768 (D. Md. 2017), appeal

dismissed, No. 17-2398, 2018 WL 2717050 (4th Cir. Feb. 2, 2018)).

       When considering extending nondiscrimination laws to include “sexual orientation”

and “gender identity,” the General Assembly heard testimony from religious groups and

leaders both for and against the statutes in question. Ex. 1, Ex. 2. One talking point


                                              26
      Case 1:19-cv-01853-ELH Document 16-1 Filed 09/03/19 Page 30 of 38




included with the Bill File for House Bill 307, the sexual orientation legislation,

specifically argued that the General Assembly “should not establish policies to allow

private schools to discriminate, especially if the school receives State funding.” Exhibit 3,

Excerpt of Bill File for House Bill 307 (2001). The same document reasoned that

contemplated amendments that would allow a religious or conscientious objection would

“gut the bill” and allow “[a]nyone who wants to discriminate . . . to use this language as a

shield.” Id. In support of the Fairness for All Marylanders Act, the Maryland PTA testified

that more than 3 out of 4 transgender persons “were bullied or harassed in school, 1 in 3

were assaulted at school, and 1 in 10 were sexually assaulted at school or in the local

community because of either their outward gender expression or a perception about their

gender expression.” (emphasis in original). Exhibit 4, Ray Leone, Testimony in Support

of Senate Bill 212 (2014). The Maryland PTA further testified that 15% dropped out of

school because of conflicts related to their gender expression. Id. “Stigma has ‘a corrosive

influence on health’ and can impair a person’s social relationships and self-esteem.”

Amicus Curiae Brief for States of Illinois et al. (including Maryland), Bostock v. Clayton

County, Ga., Nos. 17-1618, 17-1623, 18-107 (U.S. July 3, 2019) at 8; see also Jaffee v.

Redmond, 518 U.S. 1, 11 (1996) (“The mental health of our citizenry, no less than its

physical health, is a public good of transcendent importance.”).

       The State’s goal of “eliminating discrimination and assuring its citizens equal access

to publicly available goods and services,” when “unrelated to the suppression of

expression, plainly serves compelling state interests of the highest order.” Roberts v. U.S.


                                             27
      Case 1:19-cv-01853-ELH Document 16-1 Filed 09/03/19 Page 31 of 38




Jaycees, 468 U.S. 609, 624 (1984). These interests are heightened in the educational

context; “[u]nder Brown v. Board of Education, 347 U.S. 483, 74 S.Ct. 686, 98 L.Ed. 873

(1954), discriminatory treatment exerts a pervasive influence on the entire educational

process.” Norwood, 413 U.S. at 469. The impact of exclusion from an educational

institution “is greater when it has the sanction of the law,” because state-sanctioned

exclusion from educational opportunities can impose a “sense of inferiority” that “affects

the motivation of a child to learn.” Brown v. Board of Ed. of Topeka, Shawnee Cty., Kan.,

347 U.S. 483, 494 (1954), supplemented sub nom. Brown v. Bd. of Educ. of Topeka, Kan.,

349 U.S. 294 (1955). Discrimination in admissions to educational institutions “is not

barred by the Constitution, nor does it invoke any sanction of laws, but neither can it call

on the Constitution for material aid from the State.” Norwood, 413 U.S. at 469. The

“unique evils” of discrimination transcend “the point of view such conduct may transmit,”

Roberts, 468 U.S. at 628, and the State has a compelling interest in minimizing stigmatic

harms to classes it has identified have need of enhanced protection, see Windsor, 570 U.S.

at 768.

IV.       BETHEL HAS NO CONSTITUTIONAL CLAIM UNDER THE FOURTEENTH
          AMENDMENT.

          A.    Bethel’s Fourteenth Amendment Claims Are Barred Because It
                Has No Liberty or Property Interest in Receiving BOOST Funds.

          Bethel has not specified any property interest related to receipt of BOOST funds

from scholarship recipients to which it has a “legitimate claim of entitlement.” Board of

Regents of State Colleges v. Roth, 408 U.S. 564, 577 (1972). BOOST scholarships are


                                             28
       Case 1:19-cv-01853-ELH Document 16-1 Filed 09/03/19 Page 32 of 38




awarded to “students who are eligible for the free or reduced-price lunch program,” and

who are ranked on the basis of financial need. E.g. 2016 Md. Laws ch. 143 at 130-35. It

is then up to the student to select a BOOST-approved private educational institution to use

the scholarship; such participating schools must meet testing, nondiscrimination, and

reporting requirements to become eligible for funding. Id. The BOOST statute specified

that if a school “does not comply with” the nondiscrimination requirements “it shall

reimburse MSDE” for all scholarship funds received, hold any scholarship recipients

harmless, and be subject to “ineligibility for participating in the BOOST program.” Id. No

process is specified in the statute; MSDE and the BOOST Board are charged with

administering the grant program “in accordance with” the “guidelines” set forth in the

statute. Id.

       The BOOST Program establishes nothing like a property interest for the recipient

schools—it could not; it is possible that even eligible schools never receive any funding

because students do not choose them. And, “no property interest is implicated by the

nonrenewal of a contract or license where there is no entitlement to the renewal.”

Richardson v. Town of Eastover, 922 F.2d 1152, 1157 (4th Cir. 1991). Here there is no

entitlement granted to continued participation in the BOOST program, and therefore Bethel

has failed to establish an essential element of its Fourteenth Amendment claims set forth

in Counts III and V.




                                            29
       Case 1:19-cv-01853-ELH Document 16-1 Filed 09/03/19 Page 33 of 38




       B.     The BOOST Law Is Not Unconstitutionally Vague and Bethel
              Cannot Challenge Vagueness on an As-Applied Basis.

       Bethel’s claim that the BOOST program statute is void for vagueness is incorrect

for additional reasons. As explained above, the BOOST nondiscrimination requirement

does not “‘interfere[] with the right of free speech or of association,’” and therefore the

“‘more stringent vagueness test,’” applicable to such statutes, Holder v. Humanitarian Law

Project, 561 U.S. 1, 19 (2010) (quoting Hoffman Estates v. Flipside, Hoffman Estates,

Inc., 455 U.S. 489, 499 (1982)), does not apply here. Moreover, Bethel has failed to

identify what part of the nondiscrimination requirement language “‘fails to provide a

person of ordinary intelligence fair notice of what is prohibited, or is so standardless that it

authorizes or encourages seriously discriminatory enforcement.’” Martin v. Lloyd, 700

F.3d 132, 135 (4th Cir. 2012) (quoting United States v. Williams, 554 U.S. 285, 304

(2008)).    Bethel’s unsupported assertions that the “BOOST sexual orientation

nondiscrimination requirement does not define sexual orientation or discrimination”

Compl. ¶ 232, and that the “State has not defined the gender identity nondiscrimination

provision,” id. at ¶ 245, is contrary to other provisions of Maryland nondiscrimination law

that provide these definitions. Md. Code, State Gov’t, § 20-101(e) (LexisNexis 2014)

(defining “gender identity”); (g) (defining “sexual orientation”). See Manning v. Caldwell




                                              30
       Case 1:19-cv-01853-ELH Document 16-1 Filed 09/03/19 Page 34 of 38




for City of Roanoke, 930 F.3d 264, 273 (4th Cir. 2019) (assessing a statute for vagueness

requires examination of “[t]he integrated structure of the challenged scheme . . . .”).

       To the extent Bethel’s vagueness claim is an as-applied challenge to the BOOST

Board’s decision in its specific case, ¶¶ 233-242, it is “is effectively ‘subsumed’ into the

free exercise claim.” Hunt Valley Baptist Church, Inc. v. Baltimore County, Maryland,

No. CV ELH-17-804, 2017 WL 4801542, at *39 (D. Md. Oct. 24, 2017) (quoting Doswell

v. Smith, 139 F.3d 888, at *6 (4th Cir. 1998) (table)).         As for the gender identity

nondiscrimination requirement, it applies to forbid admissions practices refusing

admission, imposing discipline, or otherwise barring students based on their “gender-

related identity, appearance, expression, or behavior of a person, regardless of the person’s

assigned sex at birth.” State Gov’t, § 20-101(e). Bethel’s unsupported assertion that “[i]t

is impossible to know what a person’s gender identity or expression may be, or how it

applies,” Compl. ¶ 246, when its own policy requires “students to use the facilities set aside

for their biological sex,” id. at ¶ 249, and “to adhere to the dress code for the grade and

biological sex,” ¶ 250, is nonsensical. Insofar as Bethel is itself able to discern the

“biological sex” of a student in order to enforce its policy by requiring adherence to a dress

code, it must logically “know what a person’s gender identity or expression may be.” And

there can be no doubt that “the State” does mean to “impose affirmative obligations on

nonpublic schools” to admit and not expel students of all gender identities by requiring

nonpublic schools not to discriminate against students on the basis of gender identity in

admissions, retention, or expulsion. C.f. Compl. ¶ 247. That Bethel’s admissions policy


                                             31
       Case 1:19-cv-01853-ELH Document 16-1 Filed 09/03/19 Page 35 of 38




violates the BOOST nondiscrimination statute does not make the statute vague. The

BOOST nondiscrimination requirement provides “objectively discernable standards,”

Manning, 930 F.3d at 278, with respect to gender identity discrimination, and is therefore

not void for vagueness.

       C.     The State Defendants Had a Rational Basis for Bethel’s Exclusion
              from the BOOST Program.

       Bethel asserts a class-of-one equal protection claim in Count V, alleging that it was

treated differently than other similarly situated nonpublic sectarian schools with “similar

beliefs and policies on marriage and sexual conduct.” ¶ 274. Because the complaint also

demonstrates that schools with like admissions policies were treated alike, Bethel fails to

state a claim for violation of the Equal Protection Clause.

       MSDE and the BOOST Board were granted discretion to “administer the grant

program in accordance with . . . guidelines” set forth by the legislature, which included

eligibility and reporting requirements for non-public schools to participate in the BOOST

program. 2016 Md. Laws ch. 143 at 130-35. When “state action” involves “discretionary

decisionmaking based on a vast array of subjective, individualized assessments,” “treating

like individuals differently is an accepted consequence of the discretion granted” and there

is no available constitutional cause of action for the “arbitrary singling out of a particular”

entity for different treatment. Engquist v. Or. Dep’t of Agric., 553 U.S. 591, 603 (2008).

Even if rational basis review applied, there is a rational basis that flows from Bethel’s own

allegations—admissions policies which a reasonable applicant could construe as



                                              32
      Case 1:19-cv-01853-ELH Document 16-1 Filed 09/03/19 Page 36 of 38




permitting rejection or expulsion based on sexual orientation or gender identity status led

to exclusion from the program, whereas those schools who either never had such language

or removed it were approved. Compare ECF 1-11, 2-3; 5 with ECF 1-11, 6. Even if a state

actor is wrong about what its statute means or its assessment of facts applicable to a grant

application, “the agency’s otherwise rational decision would still pass constitutional

muster.” XP Vehicles, Inc. v. Dep’t of Energy, 118 F. Supp. 3d 38, 76 (D.D.C. 2015).

Bethel has not alleged facts sufficient to carry its “‘heavy burden of negating every

conceivable basis which might reasonably support the challenged classification.’” Pulte

Home Corp. v. Montgomery County, Maryland, 909 F.3d 685, 695 (4th Cir. 2018) (quoting

Van der Linde Housing, Inc. v. Rivanna Solid Waste Auth., 507 F.3d 290, 293 (4th Cir.

2007)).

       D.     There Is No Parental Right to Government Funding of Private
              Educational Choices.

       The Supreme Court has “held in several contexts that a legislature’s decision not to

subsidize the exercise of a fundamental right does not infringe the right, and thus is not

subject to strict scrutiny.” Regan v. Taxation With Representation of Washington, 461 U.S.

540, 549 (1983). The Seventh Circuit has directly addressed the question of whether

declining to provide private schools with a funded benefit, in that case transportation

funding, implicated parental rights and squarely rejected that proposition. St. Joan Antida

High Sch. Inc. v. Milwaukee Pub. Sch. Dist., 919 F.3d 1003, 1009 (7th Cir. 2019). The

Fourth Circuit has also rejected the contention that a county policy prohibiting



                                            33
      Case 1:19-cv-01853-ELH Document 16-1 Filed 09/03/19 Page 37 of 38




homeschooling parents and all other private educational entities “from using [] community

centers as private educational centers” unconstitutionally restricted parents’ “decisions

concerning the care, custody, and control of their children.” Goulart v. Meadows, 345 F.3d

239, 260-61 (4th Cir. 2003). Bethel has not made any allegation that parents would not be

able to “choose religious schools where their children will receive a distinctly Christian

education,” either by choosing a school that has qualified for receipt of BOOST

scholarships or by choosing to go to a school without the benefit of a BOOST scholarship.

¶¶ 254-262. Because parents do not have a right to a subsidy of their liberty interest, as

long as their right to choose whichever school they prefer remains unimpeded there is no

equal protection claim.




                                           34
      Case 1:19-cv-01853-ELH Document 16-1 Filed 09/03/19 Page 38 of 38




                                     CONCLUSION

       Bethel’s claim under the Free Exercise Clause, Count I, should be dismissed for

lack of subject matter jurisdiction under Rule 12(b)(1). Count I should additionally be

dismissed and Counts II-VI should be dismissed because they fail to set forth sufficient

factual allegations to support any legal cause of action under Rule 12(b)(6).


                                                 Respectfully submitted,

                                                 BRIAN E. FROSH
                                                 Attorney General of Maryland

                                                 /s/ Sarah W. Rice
                                                 ___________________________
                                                 SARAH W. RICE (NO. 29113)
                                                 ROBERT A. SCOTT (NO. 24613)
                                                 Assistant Attorneys General
                                                 200 Saint Paul Place
                                                 Suite 1700
                                                 Baltimore, Maryland 21202
                                                 srice@oag.state.md.us
                                                 410-576-7847
                                                 410-576-6955 (facsimile)

September 3, 2019                                Attorneys for State Defendants



                            CERTIFICATE OF SERVICE

       I certify that, on this 3rd day of September, 2019 the foregoing was served by

CM/ECF on all registered CMF users.


                                                 /s/ Sarah W. Rice
                                                 ________________________
                                                 Sarah W. Rice


                                            35
